PHILLIPS, Circuit Judge
(concurring).
I agree that the contract was not to he performed in Colorado, and concur in the result reached by Judge LEWIS.
In addition to the provision' quoted by Judge LEWIS the poliey contains the following :
“This policy does not cover death, disability, or other loss * * * resulting from insanity.” .
It is my opinion that these provisions of the poliey limiting the coverage are valid, and that there was no liability to the appellee, even though the death benefit was payable in Colorado to the appellee as beneficiary upon the death of the insured.
My reasons therefor may be briefly stated. It is my opinion that, :
“The law of the place of contracting determines the validity and effect of a promise with respect to * * * (f) The nature and extent of the duty for the performance of which a party becomes bound (though not the manner of performing that duty)”
—unless the parties when entering into the contract intended to be bound by the law of some other state. Restatement, Conflict of Laws (Proposed Final Draft No. 2), § 353; Northwestern Mutual L. Ins. Co. v. McCue, 233 U. S. 234, 246, 247, 32 S. Ct. 220, 56 L Ed. 419, 38 L. R. A. (N. S.) 57; Brown v. Ford Motor Co. (C. C. A. 10) 48 F.(2d) 732, 734; Federal Surety Co. v. Minneapolis Steel & Mach. Co. (C. C. A. 8) 17 F.(2d) 242, 245, and cases there cited. See also Minor on Conflict of Laws, § 170.
Under the law of Wyoming, the provisions of the poliey limiting the coverage with respect to suicide are valid. Under Colorado law, they are void. The parties cannot be presumed to have contemplated a law which would render invalid a provision which they wrote into their agreement. It should not be presumed that, after having written a provision, into a contract, the parties intended it to be nugatory, and their action in that regard vain and useless. Pritchard v. Norton, 106 U. S. 124, 137, 1 S. Ct. 102, 27 L. Ed. 104; Joffe v. Bonn (C. C. A. 3) 14 F.(2d) 50, 52. It therefore cannot he presumed that the parties to this contract intended that the law of Colorado should govern.
The provisions of the policy limiting the coverage are merely a means of defining what risks are insured against; they are in no sense immoral or wrong, or contrary to public poliey. I see no reason why a United States court sitting in the state of Colorado should not give full force and effect thereto.